DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office action is in response to Application Serial No. 17/074,207 filed on October 19, 2020 in which claims 1-20 are presented for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-3, 5-12 of US Application No.17/074,207 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 4-11 of U.S. Patent No. 10,168,701.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function such as 


	

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 5, 10-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota (US 2012/0072023 A1).
 	In regard to claim 1, Ota discloses a self- propelled device (Robot 160 see also [0005], [0023]) comprising: 
a wireless interface (see at least [0023]);
a housing  (see at least Fig. 1);
a propulsion mechanism (see at least [0026] and Fig. 3);
a camera (see [0024]); and
one or more processors ([0026]) to execute an instruction set, causing the self-propelled device to:
using the camera, generate a video feed (see at least [0024]);
transmit the video feed to a controller device remote from the self-propelled device via the wireless interface (see at least [0024]);
 received an input  from the controller device indicating of an object or location in the video feed (see at least [0024], [0033]); and 
(see at least [0026]).

 	In regard to claim 5, Ota discloses wherein the executed instruction set further causes the self-propelled device to: initiate a control mode to (i) receive command inputs from the controller device ( see at least [0026]),  and (ii) operate the propulsion mechanism to accelerate and maneuver the self-propelled device based on the command inputs (see at least [0026]).

 	In regard to claim 10, Ota discloses a global positioning system (GPS) device to provide GPS data to the controller device (see at least [0047]).

 	In regard to claim 11, Ota discloses wherein the controller device comprises a mobile computing device executing a software application specific to controlling the self-propelled device (see at least [0016], [0017], [0020]).

 	In regard to claim 12, Ota et al. discloses wherein the mobile computing device comprises one of a smart phone or a tablet computer (see at least [0017] and [0020]).

 	Claims 13 and 16   are process claims that recites substantially the same limitations as claims 1 and 5.   As such, claims 13 and 16 are rejected for substantially the same reasons given for claims 1 and 5 above and are incorporated herein.

In regard to claim 17, Ota discloses a controller device (110 in Figs. 1 and 2, see also [0016], [00170) comprising: 
a display screen (112 in Figs. 1 and 2, see also [0017]);
one or more processors (115 in Figs. 1 and 2,(see  in Fig. 2); and
one or more memory resources  (116 in Fig. 2) storing instructions that, when executed by the one or more processors, cause the controller device to:
receive a video feed from a self-propelled device (see at least [0024]); 
display content corresponding to the video feed on the display screen (see at least [0015]-[0018]); 
receive a touch input on the display screen indicating an object or location in the video feed (see at least [0016]- [0018]);
in response to the  (see at least [0026]); and
 	transmit the command signal to the self-propelled device for execution(see at least [0026]).

In regard to claim 18, Ota discloses wherein the controller device comprises one of a smart phone or a tablet computer executing a software application specific to controlling the self-propelled device (see at least [0017], [0020]).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 2-4, 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota (US 2012/0072023 A1) in view of Dorfman et al. (US 2005/0216186 A1).
 	In regard to claims 2, 14 and 19, the Ota meets the limitations of claims 1, 13 and 17 but does not explicitly disclose that the self-propelled vehicle is an aircraft; the self-propelled device comprises a radio-controllable aircraft. 
 	Dorfman et al. discloses that the self-propelled device is an aircraft (see at least [0002], [0003], [0046], and [0049]); the self-propelled device comprises a radio-controllable aircraft (see at least [0034], [0062]). 
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ota with the unmanned airplane of Dorfman et al. because such modification would economically be of great advantages, knowing that unmanned aerial vehicle are usually smaller, less expensive and therefore more expendable than human driven aircraft and can also be remotely controlled.
 
 	In regard to claims 3 and 15, Ota discloses wherein the executed instruction set causes the self-propelled device to autonomously detect and maneuver around see at least [0024]). 

 	In regard to claim 4, Dorfman et al. discloses wherein the camera is mounted on a gyroscope of the self-propelled device (see at least [0043], [0034]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ota with the gyroscope of Dorfman et al. so that the image captured by the camera is not tilted.

9.	Claims 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota (US 2012/0072023 A1) in view of Kalisch (US Patent No. 6,789,768 B1).
 	In regard to claims 6 and  7, Ota meets the limitations of claim 1 but does not explicitly disclose wherein the executed instruction set further causes the self-propelled device to: receive feedback from the inertial measurement unit to compensate for a dynamic instability of the self-propelled device; and based on the feedback, dynamically stabilize pitch, roll, and yaw of the self-propelled device; wherein the inertial measurement unit comprises at least one of a three-axis gyroscopic sensor, a three-axis accelerometer, or a three-axis magnetometer. 	
 	Kalisch discloses wherein the executed instruction set further causes the self-propelled device to: receive feedback from the inertial measurement unit to compensate for a dynamic instability of the self-propelled device (see at least Figs. 2A, 2B and col. 5 lines 6-24, col. 7 lines 19-24); and based on the feedback, dynamically stabilize pitch, roll, and yaw of the self-propelled device; wherein the inertial measurement unit 
(see at least Figs. 2A, 2B and col. 5 lines 6-24, col. 7 lines 19-24).  
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ota by utilizing the imu of Kalisch because such modification would permit the confinement of the motion of remotely controlled unmanned aircraft to take place within predefined boundaries will allow better control of the aircraft, as well as allow the performance of automated tasks within these boundaries.

  	In regards to claim 8, Ota discloses wherein the propulsion mechanism comprises a plurality of independent motors (see at least [0026]), Kalisch discloses wherein the executed instruction set causes the self-propelled device to dynamically stabilize the pitch, roll, and yaw of the self-propelled device by generating correction signals for independent execution by the motor (see at least col. 5 lines 6-24). 
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ota by utilizing the imu of Kalisch because such modification would permit the confinement of the motion of remotely controlled unmanned aircraft to take place within predefined boundaries will allow better control of the aircraft, as well as allow the performance of automated tasks within these boundaries.

9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota (US 2012/0072023 A1) in view of Kalisch (US Patent No. 6,789,768 B1) as applied to claim 6 above and further in view of Blackwell et al. (US Patent No. 8,442,661 B1).
 	In regards to claim 9, the combination of Ota and Kalisch meets the limitations of claim 6 but does not particularly disclose wherein the executed instruction set further causes the self-propelled device to maintain an orientation awareness of the self-propelled device in relation to an initial frame of reference.
 	Blackwell et al. discloses wherein the executed instruction set further causes the self-propelled device to maintain an orientation awareness of the self-propelled device in relation to an initial frame of reference (see at least col. 2 lines 19-22).
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Ota and Kalisch with the disclosure of Blackwell et al. in order to more dynamically balance the robot in relation to the frame of reference.

11.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota (US 2012/0072023 A1) in view of  Phillips et al. (US 2008/0086241 A1).
In regard to claim 20, Ota meets the limitations of claim 17 but does not explicitly disclose wherein the executed instructions cause the controller device to generate the command signal by (i) mapping a relative position of the object or location in the video feed with a position of the object or location in a frame of reference of the self-propelled device, and (ii) including instructions to maneuver the self-propelled 
 Phillips et al.  discloses wherein the executed instructions cause the controller device to generate the command signal by (i) mapping a relative position of the object or location in the video feed with a position of the object or location in a frame of reference of the self-propelled device, and (ii) including instructions to maneuver the self-propelled device toward to the object or location based on the frame of reference of the self-propelled device (see at least [0316] and Fig. 56).
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ota with the disclosure of Phillips et al. in order to improve the navigation by ensuring proper clearance to thereby allowing the robot to drive along a path that avoids the obstacle.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Greb et al., US 2009/0257741, discloses stabilizers for optical equipment, and particularly to hand-held stabilizer devices that isolate portable cameras from the undesirable effects of user motion.
Papaefstathiou et al., US 2012/0313779, discloses robotic monitoring condition.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661